DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejections based on Seon Hong, KR 1017837 B1
Claims 1, 2, 5-6 and 17-19 are rejected under 35 U.S.C. 102a(1) as being anticipated by Seon Hong, KR 1017837 B1.  Seon Hong discloses a tube (30, worn as a necklace) with a first and second end, a diffusion opening (32) in the surface of the tube, a reservoir (in 10) on a second end of the tube, and a decorative item (controller 60 housing, i.e., anything can be considered a decorative item (it is in the eyes of the beholder).  Please see annotated drawings on the subsequent page.

    PNG
    media_image1.png
    834
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    876
    media_image2.png
    Greyscale

	Regarding claim 17, Seon Hong discloses the opening as a valve, i.e., fluid does not exit the opening until pressure from the pump increases the pressure in the fluid to force the fluid through the openings.  Thus, the openings are of a size that makes them operate as valves and are considered valves.
	Regarding claim 18, Seon Hong discloses a volatile substance composed of a liquid cosmetic in reservoir (13).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seon Hong, KR 1017837 B1.
Regarding claims 3-4, Seon Hong discloses a battery for powering the device.  The claim requires that the battery be rechargeable and the device have a charging port for recharging the battery.  Rechargeable batteries and changing ports on devices for recharging the battery in the device are old and well known.  The benefit is the elimination of having to buy and replace the battery on the device.  Thus, reducing the operating cost of the device.  Therefore, it would have been obvious to make Seon Hong’s device with a rechargeable battery and charging port.
Rejections based on Ferrara, Jr., US 9739796 B2
Claims 1, 7-8, 10 and 16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Ferrara, Jr., US 9739796 B2. Ferrara, Jr. discloses a tube with a first and second end, a diffusion opening in the end surface of the tube, a reservoir (vaporiziable material (22)) on a second end of the tube, and a decorative item (25, is in the eyes of the beholder).  Please see the annotated drawing on the subsequent page.
Regarding claims 7-8 and 10, Ferrara, Jr. discloses a heating element (18) associated with the reservoir running through the tube.
Regarding claim 16, Ferrara, Jr. discloses a pressurization bulb (14).


    PNG
    media_image3.png
    863
    720
    media_image3.png
    Greyscale

  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara, Jr., US 9739796 B2.  The claim requires that the heating element be disposed around the reservoir.  Ferrara, Jr. discloses the heating element (18) within the reservoir (22).  The specification fails to disclose any criticality with having the heating element within the reservoir as compared to surrounding the reservoir.  Both locations of the heating element will effectively heat up the material to allow for fluid to flow from the reservoir through the diffusion opening.  Therefore, it would have been obvious to place Ferrara, Jr.’s heating element surrounding the reservoir as an alternative design in heating up the contents within the reservoir.



Rejection based on Griffin, US 1257848
Claims 1 and 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Griffin, US 1257848.  Griffin discloses a tube (16) with a first and second end connected to a reservoir (17), a diffusion opening (19) in the surface of the tube, a reservoir (18) on a second end of the tube, and a decorative item (gemstone set above the reservoir).  

    PNG
    media_image4.png
    843
    673
    media_image4.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, US 1257848 in view of Zobell, US 2020/0297083.  Griffin discloses that the ring can be an article of personal adornment and it being obvious that tits use is not limited to that of a finger ring, but it may be sufficiently large to serve as a bracelet and for other purposes.  
Zobell discloses a ring that can be formed into a finger ring or into a size large enough to be worn as a choker necklace [0103].  Therefore, it would have been obvious to make Griffin’s ring into a necklace choker ring to provide perform scent about the wearer’s neck.
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/              Primary Examiner, Art Unit 3677